
	

114 HR 2589 : To amend the Communications Act of 1934 to require the Federal Communications Commission to publish on its Internet website the text of any item that is adopted by vote of the Commission not later than 24 hours after receipt of dissenting statements from all Commissioners wishing to submit such a statement with respect to such item.
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2589
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Communications Act of 1934 to require the Federal Communications Commission to publish
			 on its Internet website the text of any item that is adopted by vote of
			 the Commission not later than 24 hours after receipt of dissenting
			 statements from all Commissioners wishing to submit such a statement with
			 respect to such item.
	
	
		1.Timely availability of items adopted by vote of the Commission
 (a)AmendmentSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following:
				
 (p)In the case of any item that is adopted by vote of the Commission, the Commission shall publish on the Internet website of the Commission the text of such item not later than 24 hours after the Secretary of the Commission has received dissenting statements from all Commissioners wishing to submit such a statement with respect to such item..
 (b)Effective dateThe amendment made by this section shall apply with respect to an item that is adopted after the date that is 30 days after the date of the enactment of this Act.
			
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
